 1 DANIEL J. BERGESON, SBN 105439
   dbergeson@be-law.com
 2 SUSAN E. BOWER, SBN 173244
   sbower@be-law.com
 3 REBECCA N. KAUFMAN, SBN 199534
   rkaufman@be-law.com
 4 ADAM C. TRIGG, SBN 261498
   atrigg@be-law.com
 5 BERGESON, LLP
   111 N. Market Street, Suite 600
 6 San Jose, CA 95113
   Telephone:    (408) 291-6200
 7 Facsimile:    (408) 297-6000

 8 Attorneys for Defendant
   HEWLETT PACKARD ENTERPRISE
 9

10                              UNITED STATES DISTRICT COURT

11              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

12

13 CARLOS ABANTO SHINNO,                          Case No. 3:19ဨcvဨ07175ဨRS

14                 Plaintiff,                     STIPULATION AND [PROPOSED]
                                                  ORDER TO EXTEND TIME TO
15         v.                                     RESPOND TO COMPLAINT AND
                                                  CONTINUE CASE MANAGEMENT
16 HEWLETT PACKARD ENTERPRISE,                    CONFERENCE

17                 Defendant.                     Judge: Hon. Richard Seeborg
                                                  Crtrm.: 3, 17 Floor
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND
     CONTINUE CASE MANAGEMENT CONFERENCE                            Case No. 3:19-cv-07175-RS
 1          Pursuant to Civil Local Rules 6-1, 7-12, and 16-2, Plaintiff Carlos Abanto Shinno

 2 (“Shinno”), and the Defendant Hewlett Packard Enterprise (“HPE”) (collectively, the “Parties”)

 3 jointly submit the following Stipulation.

 4          WHEREAS, Plaintiff filed the complaint in this action on October 30, 2019;

 5          WHEREAS, on November 26, 2019, the Parties’ filed a joint Stipulation to Extend Time to

 6 Respond to Complaint that continued the deadline for HPE to respond to the Complaint to January

 7 15, 2020;

 8          WHEREAS, there is currently a Case Management Conference set for January 30, 2020,

 9 with a Case Management Statement due by January 23, 2020;

10          WHEREAS, the Parties are in active settlement discussions and have agreed to extend the

11 time for Defendant to answer the Complaint to February 14, 2020;

12          WHEREAS, to conserve the resources of the Court and the Parties while settlement

13 discussions continue, the Parties stipulate to and request that the Court continue the Case

14 Management Conference to February 27, 2020 or another date after February 14, 2020 convenient

15 for the Court;

16          IT IS HEREBY STIPULATED by and between the Parties, as follows:

17              x   The time for Defendant to answer the Complaint is extended to February 14, 2020.
18              x   The Case Management Conference set for January 30, 2020 will be continued to
19                  February 27, 2020 or another date set by the Court.

20              x   A Case Management Statement shall be filed no later than seven days before the
21                  Case Management Conference.

22

23

24

25

26

27

28
                                                     2
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND
     CONTINUE CASE MANAGEMENT CONFERENCE                            Case No. 3:19-cv-07175-RS
 1 Dated: January 13, 2020                BERGESON, LLP

 2

 3
                                          By:         /s/ Adam C. Trigg
 4                                                           Adam C. Trigg

 5                                        Attorneys for Defendant
                                          HEWLETT PACKARD ENTERPRISE
 6

 7                                        MEXICAN AMERICAN LEGAL DEFENSE AND
     Dated: January 13, 2020
                                          EDUCATIONAL FUND
 8

 9

10                                        By:         /s/ Andres Holguin-Flores
                                                           Andres Holguin-Flores
11
                                          Attorneys for Plaintiff
12                                        CARLOS ABANTO SINNO

13

14

15

16 PURSUANT TO STIPULATION, IT IS SO ORDERED

17

18

19 ___________________________________                            ______________
                                                                   1/13/2020
        Honorable Richard Seeborg                                        DATE
20    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                3
     STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT AND
     CONTINUE CASE MANAGEMENT CONFERENCE                            Case No. 3:19-cv-07175-RS
